FILED
                            NOT FOR PUBLICATION                              DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30130

               Plaintiff - Appellee,             D.C. No. 4:11-cr-00035-SEH

  v.
                                                 MEMORANDUM *
CYBH, JUVENILE MALE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Appellant, a juvenile, appeals from the sentence imposed following his

true-plea to an act of juvenile delinquency, pursuant to 18 U.S.C. § 5037.

Appellant was sentenced to official detention until his nineteenth birthday followed

by 12 months of juvenile delinquent supervision. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Appellant contends that the district court’s sentence contravenes the

rehabilitative purposes of the Federal Juvenile Delinquency Act, 18 U.S.C. § 5031

et. seq., and that detention was not the least restrictive means of achieving these

purposes. We conclude that the district court did not abuse its discretion in

fashioning the sentence. See United States v. Doe, 149 F.3d 945, 950-51 (9th Cir.

1998); see also United States v. Juvenile, 347 F.3d 778, 787-88 (9th Cir. 2003).

      AFFIRMED.




                                           2                                    11-30130